SAUFLEY, C.J.,
with whom ALEXANDER, J., joins, dissenting.
[¶ 19] Although I agree with the Court’s articulation of the law governing the stop at issue, I would conclude that the suppression court’s application of that law was correct and should be affirmed. I must, therefore, respectfully dissent.
[¶ 20] A warrantless stop on a roadway “for information-seeking purposes may be reasonable if ‘the gravity of the public concerns served by the seizure [and] the degree to which the seizure advances the public interest’ outweigh ‘the severity of the interference with individual liberty.’” State v. LaPlante, 2011 ME 85, ¶ 8, 26 A.3d 337 (quoting Brown v. Texas, 443 U.S. 47, 50-51, 99 S.Ct. 2637, 61 L.Ed.2d 357 (1979)). This test governs both roadblock-type stops and individual stops of motorists executed to obtain information about an ongoing investigation. See id. ¶¶ 2-4, 9. Safety reasons may also justify a warrantless stop and inquiry in the absence of reasonable articulable suspicion of criminal activity. Id. ¶ 8 n. 2 (citing State v. Pinkham, 565 A.2d 318, 319-20 (Me.1989)).
[¶ 21] Thus, the suppression court was required to reach its findings and address each of the three relevant factors, mindful of investigatory and safety concerns, and then balance those factors to assess the reasonableness of the seizure. As the Court agrees, the factual findings of the court are supported by the record and are not clearly erroneous. See State v. LaForge, 2012 ME 65, ¶ 9, 43 A.3d 961. Proceeding to a de novo review of whether, using the three-factor test of Brown, the *1291stop was objectively reasonable as a matter of law, see LaPlante, 2011 ME 85, ¶¶ 6, 8-9, 26 A.3d 337, 1 would affirm the motion court’s denial of the motion to suppress based on that court’s thoughtful balancing of the three factors.
I. GRAVITY OF THE PUBLIC CONCERNS SERVED BY THE SEIZURE
[¶ 22] An investigation of a serious crime is “sufficiently important to outweigh certain interferences with the liberty interests of stopped motorists.” Id. ¶ 11. By contrast, an investigation of a civil offense generally does not rise to such a level of importance that an impingement on the liberty of a motorist without reasonable articulable suspicion would be justified. Id. ¶ 12.
[¶ 23] The officer here was investigating a crime related to failing to report, or leaving the scene of, an accident. A failure to report an accident involving apparent property damage of $1,000 or more constitutes a Class E crime, as does the failure to report an accident when the accident has resulted in personal injury. See 29-A M.R.S. § 2251(1), (8) (2011). Leaving the scene of an accident can also constitute a Class D crime if any personal injuries have resulted or a Class C crime if the person intentionally, knowingly, or recklessly left the scene of the accident and serious bodily injury or death resulted from the accident. See 29-A M.R.S. § 2252 (2011).
[¶ 24] When the officer came upon "Whitney’s vehicle stopped along the side of the road, the officer was investigating a rollover accident that could have resulted in serious injuries, including potential head injuries, to any occupants of the overturned vehicle. Thus, at the time that he encountered Whitney, the officer was both (1) investigating a potentially serious crime to determine what effect the accident had on any individuals who were in the vehicle when it hit a pole and rolled onto its roof, and (2) looking for any person who may have been injured, perhaps a person disoriented as a result of a head injury.
[¶ 25] In addition to the officer’s goal of furthering the criminal investigation, it was objectively reasonable for him to be concerned about the safety of any occupants of the vehicle that he discovered upside-down on the side of the road. See LaPlante, 2011 ME 85, ¶ 8 n. 2, 26 A.3d 337 (citing Pinkham, 565 A.2d at 319-20). “ ‘[S]afety reasons alone can be sufficient’ to allow the detention of a driver if they are based on ‘specific and articulable facts.’” State v. Gulick, 2000 ME 170, ¶ 14, 759 A.2d 1085 (quoting Pinkham, 565 A.2d at 319).
[¶ 26] With an understanding of the public interests served by the stop at issue, it is necessary to examine the second factor for consideration: the extent to which the brief stop advanced those public interests.
II. DEGREE TO WHICH THE STOP ADVANCES THE PUBLIC INTEREST
[¶ 27] “Courts have recognized that motorist stops may significantly advance the investigation of serious crimes in cases where motorists are stopped soon after the crime and in the vicinity where the crime occurred.” LaPlante, 2011 ME 85, ¶ 14, 26 A.3d 337. The investigative value of such a stop is significant “because the stopped motorists ‘might well have been in the vicinity of the crime at the time it occurred.’” Id. (quoting Illinois v. Lidster, 540 U.S. 419, 427, 124 S.Ct. 885, 157 L.Ed.2d 843 (2004)). Here, the officer was still in the process of seeking the driver and possible occupants within ninety min*1292utes of discovering the scene of the accident, and he still did not know whether any injuries had been sustained. The potential that an injured person was wandering on foot was substantial.
[¶ 28] When the officer approached three pedestrians speaking to someone in Whitney’s already-stopped vehicle, he would have been remiss not to check on the pedestrians or the vehicle’s occupants. These were among the few individuals whom the officer had encountered during those early morning hours. Objectively viewed, asking the pedestrians and anyone who might be in Whitney’s vehicle if they had any information about the accident or about anyone who might be injured could significantly advance the investigation and help the officer determine if anybody needed medical attention. The remaining question, therefore, is whether the extent of the intrusion on Whitney’s liberty was so severe as to undermine the reasonableness of the stop undertaken to investigate a potentially serious crime and address any possible injuries.
III. SEVERITY OF THE INTERFERENCE WITH INDIVIDUAL LIBERTY
[¶ 29] Every traffic stop interferes with a person’s liberty interest to some “not insubstantial” degree because the motorist “loses the freedom to travel without interruption.” Id. ¶ 16. Nonetheless, the significance of the intrusion is diminished if, for instance, “the stop is brief, unlikely to cause anxiety, and planned ahead so as to minimize officer discretion in the field,” as in a planned, visible roadblock where officers would ask questions that it would take only a matter of seconds to answer. Id. ¶¶ 17-18.
[¶ 30] Roving patrols are generally regarded as more intrusive than roadblocks because they “often operate at night on seldom-traveled roads, and their approach may frighten motorists.” Michigan Dep’t of State Police v. Sitz, 496 U.S. 444, 453, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990) (quotation marks omitted). Here, however, the officer did not have to use the cruiser’s flashing lights to effect a stop. Rather, the officer pulled in behind the already-stopped vehicle, asked Whitney not to drive away, spoke to the individuals who were on foot, and then returned to the vehicle to speak with Whitney. Nothing in these facts suggests that the officer’s conduct was frightening, and the intrusion involved only a request for Whitney to keep the car stopped where it already was so that the officer could speak to the pedestrians first. The driver of the car, Whitney, waited less than five minutes for the officer to turn to him. This intrusion is distinct from a stop of a traveling vehicle through use of lights or sirens on one or more police cruisers. The officer who stopped Whitney did not have to pull the vehicle over through any sudden, surprising, or frightening means, and the intrusion on Whitney’s liberty was very brief and minimal.
IV. BALANCING OF FACTORS
[¶ 31] Given the minimal scope of the intrusion on Whitney’s liberty as compared to the brief stop’s potential to yield information crucial to the safety of anyone who might have been involved in the rollover accident that the officer was investigating, and to the criminal investigation itself, I would hold that the officer’s direction to Whitney to remain stopped at the roadside until he could first speak with the simultaneously encountered pedestrians was reasonable and did not violate the Fourth Amendment. I would affirm the decision of the motion court.